Case 2:20-cv-11570-PA-SK Document 20 Filed 01/13/21 Page 1 of 1 Page ID #:74


 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   HOPE DUNN,                                    CV 20-11570 PA (SKx)

12                 Plaintiff,                      JUDGMENT
13          v.
14   COSTCO WHOLESALE
     CORPORATION, et al.,
15
                   Defendants.
16
17
18         Pursuant to the Court’s January 13, 2021 Minute Order dismissing this action for lack
19   of prosecution and failure to comply with the Court’s orders,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: January 13, 2021                          _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
